DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 19, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 19, 2022 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed September 19, 2022 have been fully considered but they are not persuasive. 
Regarding applicant’s argument centered on Yonekubo figure 9 failing to discloses the offset from 1A being in the longitudinal direction and the offset from 1B being in the latitudinal direction, the examiner is unpersuaded.  The examiner agrees that Yonekubo is silent on these features.  However, using the combination of elements 1A & 1B of figure 9 in place of element 1 of figure 8 (which has the waveguide) would only have two possible arrangements to generate the 2D array of beamlets coupled into the waveguide.  Particularly the two arrangements are (1) the offset from 1A being in the longitudinal direction and the offset from 1B being in the latitudinal direction or (2) the offset from 1A being in the latitudinal direction and the offset from 1B being in the longitudinal direction.  Either of these two potential options could have been pursued by one of ordinary skill in the art with a reasonable expectation of success.  "If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1397), see MPEP 2143.  It is further noted that "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle" and taking into account "the inferences and creative steps that a person of ordinary skill in the art would employ."  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), see MPEP 2141.  In this case, faced by the silence regarding the orientation of elements 1A & 1B of figure 9 being substituted for element 1 in figure 8 one would have two working orientations and it would be obvious to try either with reasonable expectation of success.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4, 7-8 and 10 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1 the it is unclear if the “a plurality of input beamlets” in lines 3-4 is the same or different from the “a second plurality of beamlets that comprises a 2D (two-dimensional) array of beamlets” of lines 34-35.  Further it is unclear if the input beamlets of lines 16, 17, 18, 20, 21 & 25 are the same or different from the first plurality of beamlets in lines 32 & 33-34 an/or the second plurality of beamlets in lines 34.  In light of figure 7 for purposes of examination the examiner will interpret the input beamlets to be the second plurality of beamlets that comprises the 2D array of beamlets.
Claims 2-4, 7-8 and 10 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 1 and therefore have the same deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yonekubo 2015/0153569, of record.
Regarding claim 1 Yonekubo discloses an image display system (title e.g. fourth embodiment seen in figure 8 optical device 80 using modification example of the optical device 1 seen in figure 17), comprising: a waveguide (e.g. light guide plate 81); an optical device (abstract e.g. optical device 1 see figure 17 for details) configured for receiving an incoming light beam and providing a plurality of input beamlets to the waveguide (see figures 8 & 17), wherein the optical device comprises a first prism/substrate (e.g. wedge shape substrate 10A) and a second prism/substrate (e.g. substrate 20) separated by an air gap (abstract “air layer” see figure 17), a first surface (e.g. surface with partially transmissive reflective film 11) of the first prism/substrate (e.g. 10A) and a second surface (e.g. surface with high reflectance reflector 21) of the second prism/substrate (e.g. 20) being disposed in parallel and adjacent to each other across the air gap (abstract “partially transmissive reflective film and the reflector are held parallel to each other with a predetermined spacing therebetween” see figure 17), the first surface being partially reflective (e.g. partially transmissive reflective film 11) and the second surface being substantially totally reflective (e.g. high reflectance reflector 21), wherein the first surface (e.g. 11) is configured for receiving the incoming light beam (e.g. top horizontal beam in figure 17) and reflecting a first portion of the incoming light beam (abstract e.g. see figure 17) and to allow a second portion of the incoming light beam to pass through (abstract e.g. see figure 17 ), the second surface (e.g. 21) is configured for reflecting each light beam from the first surface back to the first surface (abstract e.g. see figure 17); and for each light beam directed to the first surface from the second surface, the first surface allowing a portion to pass through toward the waveguide to form one of the plurality of input beamlets, and reflecting a remaining portion to the second surface (see figure 17), each input beamlet being derived from a portion of the incoming light beam (see figure 8), the input beamlets being offset spatially (see figure 8); wherein the waveguide is configured for: receiving the plurality of input beamlets (see figure 8); propagating the plurality of input beamlets by total internal reflection (paragraph [0068] “optical device 1 according to the embodiment of the invention, and the incident light is diffused in the x direction. Then, the incident light diffused in the x direction is made to be incident onto the incidence side hologram 82 of the optical device 80, and is guided in the y direction by the light guiding plate 81”); providing an output coupling element (e.g. exit side hologram 83) optically coupled to the waveguide (necessary for operation, see figure 8); and outputting multiple groups of output beamlets using the output coupling element (while figure 8 only show a single output beam the other beams would necessarily be similarly outputted), each group of output beamlets including a portion of each of the plurality of input beamlets propagating in the waveguide by total internal reflection (inherent result of structure seen in figure 8); wherein the first surfaces and the second surfaces are configured to receive the incoming light beam and to provide a first plurality of beamlets (see figure 8) and wherein the first plurality of beamlets is offset spatially (see figure 8).
Yonekubo discloses a prism shape for the first prism/substrate, see wedge shape element 10A in figure 17, for the purpose of adjusting the angle of the light emerging from it (paragraph [0091]).  However, Yonekubo fails to disclose a prism shape for the second prism/substrate, see substrate 20 in figure 17.  Applicant has not disclosed that having the second substrate (i.e. the prism/substrate with the fully reflective surface) be “prism” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a flat substrate.  Particularly, the second prism (e.g. see instant application figure 5C prism 561) does not have any purpose (e.g. the second prism does not diffract light or otherwise propagate light) and only provides a parallel surface (e.g. 554) for a total reflector.  Thus, since the “second prism” does not have any “prism” functions and only acts as a substrate the shape of the second prism/substrate does not appear to have any particular significance.  It has been held that shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape is significant, In re Dailey, 357 F.2d 669, 149 USPQ 47 CCPA 1966; see MPEP 2144.04 IV. B.  One might be motivated to choose a “prism shape” for alignment/mounting/spacing considerations.  Therefore, it would be an obvious design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention for the shape of the second prism/substrate of in the system disclosed by Yonekubo to have a “prism shape” for alignment/mounting/spacing considerations and since there is no persuasive evidence that the particular shape is significant.
Yonekubo the fourth embodiment of figure 8 using the modification of figure 17 fails to disclose or teach the optical device further comprises a third prism and a fourth prism, a third surface of the third prism and a fourth surface of the fourth prism disposed in parallel and adjacent to each other, the third surface being partially reflective and the fourth surface being substantially totally reflective; wherein the third prism and the fourth prism are configured to receive the first plurality of beamlets and to provide a second plurality of beamlets that comprises a 2D (two-dimensional) array of beamlets; and wherein the spatially offset of the first plurality of beamlets traverses across a longitudinal direction of the waveguide, and the second plurality of beamlets is offset along a latitudinal direction of the waveguide, resulting in the 2D array of beamlets.
Yonekubo fifth embodiment seen in figure 9 teaches an alternative optical device 1 of the fourth embodiment (paragraph [0069]) where optical device (e.g. 1A) including a first partially reflective surface parallel to a second fully reflective surface separated by an air gap generating multiple beamlets (paragraph [0070] “1A has the same configuration as the optical device 1” as set forth above) and further teaches the optical device further comprises a third prism/substrate (e.g. 10 similar to 1A portion set forth above) and a fourth prism/substrate (e.g. 10 similar to 1A portion set forth above)  a third surface (paragraph [0070] discusses partially transmissive reflective film 11 on 10 in 1B portion) and a fourth surface (paragraph [0070] discusses high reflectance reflector 21 on 20 in 1B portion) disposed in parallel and adjacent to each other (see figure 9), the third surface being partially reflective (paragraph [0070] discusses partially transmissive reflective film 11) and the fourth surface being substantially totally reflective (paragraph [0070] discusses high reflectance reflector 21); wherein the third surface and the fourth surface are configured to receive the first plurality of beamlets (see figure 9) and to provide a second plurality of beamlets that comprises a 2D (two-dimensional) array of beamlets (see figure 9); second plurality of beamlets is offset perpendicularly to the first plurality of beamlets resulting the 2D array of beamlets (see figure 9).
Yonekubo fifth embodiment does not specifically teach that the spatially offset of the first plurality of beamlets traverses across a longitudinal direction of the waveguide and the spatial offset of the second plurality of beamlets is along a latitudinal direction of the waveguide.  However, for proper operation of the combination of the fourth and fifth embodiments would only allow for two combinations of offsets, i.e. first longitudinally and second laterality or vice versa.  It has been held that where there are only a finite number of predictable identifiable solutions, it would have been obvious to a person of ordinary skill in the art to try the known options within his or her technical grasp. KSR International Co. v Teleflex Inc., 82 USPQ2d 1385 (2007). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have then orientate the elements to create the beamlets to be distributed first longitudinal and second latitudinally since there are only two possible solutions and since it has been held that where there are only a finite number of predictable identifiable solutions, it would have been obvious to a person of ordinary skill in the art to try the known options within his or her technical grasp.

Regarding claim 2 Yonekubo disclose the image display system of claim 1, as set forth above.  Yonekubo further discloses wherein the plurality of input beamlets is directed in parallel toward the waveguide (inherent given the parallel structure and flat surface that the light interacts with, see figure 8).

Regarding claim 3 Yonekubo disclose the image display system of claim 1, as set forth above.  Yonekubo further discloses wherein the multiple groups of output beamlets are spaced apart by a bounce spacing of the waveguide (see figure 17).

Regarding claim 4 Yonekubo disclose the image display system of claim 1, as set forth above.  Yonekubo further discloses wherein the partially reflective first surface (e.g. 11) is characterized by a uniform reflectivity (paragraph [0092] “transmittance of the partially transmissive reflective film 11 is uniform”).

Regarding claim 7 Yonekubo disclose the image display system of claim 1, as set forth above.  Yonekubo further discloses wherein the waveguide (e.g. 81) comprises a top surface (e.g. surface with 82), a portion of which is configured for receiving the plurality of input beamlets from the optical device (e.g. see 82 in figure 8).

Regarding claim 8 Yonekubo disclose the image display system of claim 7, as set forth above.  Yonekubo further discloses wherein the first surface (e.g. 11) and the second surface (e.g. 21) are configured to form an incoupling angle with the top surface of the waveguide (see figure 8).

Regarding claim 10 Yonekubo disclose the image display system of claim 1, as set forth above.  Yonekubo further discloses wherein the waveguide (e.g. 81) is positioned in a lateral plane (e.g. xy plane), the first (e.g. 11) and second surfaces (e.g. 21) being disposed at an oblique angle to the lateral plane (see figure 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                                 September 24, 2022